Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art rejections in view of Tollington et al. have been withdrawn in view of the 37 CFR 1.132 declaration filed March 24, 2021, wherein declarant has stated that the presence of the dimer/trimer of Tollington et al. would cause the average correlation length of a composition to be significantly greater than 8 nm.  The instant claims mandate an average correlation length of less than 8 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765